     Case: 1:19-cv-02952 Document #: 222 Filed: 02/09/21 Page 1 of 3 PageID #:10067




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ART AKIANE LLC,

          Plaintiff,

v.                                                   Civil Action No.: 19-cv-02952

 ART & SOULWORKS LLC,                                Judge: Hon. Edmond E. Chang
 CAROL CORNELIUSON, and
 CARPENTREE, LLC                                     Mag. Judge Jeffrey Cole

           Defendants.

 ART & SOULWORKS LLC, and
 CAROLYNE CORNELIUSON,
          Defendants-Counter Plaintiffs,

v.

 ART AKIANE LLC,

          Plaintiff-Counter-Defendant,

and

 AKIANE ART GALLERY, LLC, and
 AKIANE KRAMARIK,

          Counter-Defendants.

                 JOINT MOTION FOR EXTENSION OF CASE DEADLINES

         The Parties, including Art Akiane LLC, Akiane Art Gallery LLC, Akiane Kramarik, Art &

SoulWorks LLC, Carol Corneliuson, Carpentree, LLC, and Virginia Hobson (collectively, the

“Parties”), jointly and respectfully request the entry of an order extending certain case deadlines.

         1.     Due to the COVID-19 pandemic and multiple discovery disputes among the Parties,

the Parties have agreed to the following requested modifications of the current case schedule:
  Case: 1:19-cv-02952 Document #: 222 Filed: 02/09/21 Page 2 of 3 PageID #:10068




 Item                                         Current Date                  Requested Date
 Close of Fact Discovery (Written)            February 26, 2021             No Change

 Close of Fact Discovery (Depositions)        February 26, 2021             May 14, 2021

 Affirmative Expert Reports                   March 26, 2021                June 11, 2021

 Rebuttal Expert Reports                      April 16, 2021                July 18, 2021

 Completion of Expert Depositions             May 7, 2021                   July 23, 2021

 Summary Judgment Motions                     June 18, 2021                 August 24, 2021

 Responses to Summary Judgment                July 16, 2021                 September 24, 2021
 Motions
 Replies to Summary Judgment Motions          August 6, 2021                October 15, 2021


       2.      The Parties request these modifications in a good faith attempt to ensure that the case

will be adequately prepared for dispositive motion practice and trial.

       3.      The Parties previously jointly requested a prior modification of case deadlines.

[196]. That request was granted. [198].

       4.      None of the Parties will be prejudiced by the modifications requested in this Joint

Motion.
  Case: 1:19-cv-02952 Document #: 222 Filed: 02/09/21 Page 3 of 3 PageID #:10069




Dated: February 9, 2021                         Respectfully submitted,


 /s/Adam Wolek (with permission)                /s/Nicole N. Auerbach (with permission)
 Adam Wolek                                     Nicole Nehama Auerbach
 TAFT STETTINIUS & HOLLISTER LLP                Kehinde Durowade
 111 E. Wacker Drive, Suite 2800                ElevateNext Law
 Chicago, Illinois 60601                        218 N. Jefferson Street, Suite 300
 Phone: (312) 836-4063                          Chicago, IL 60661
 Fax: (312) 966-8598                            Nicole.auerbach@elevatenextlaw.com
 awolek@taftlaw.com                             Keninde.durowade@elevatenextlaw.com

 Rachel A. Smoot (pro hac vice)                 Counsel for Defendant and Counter-Plaintiffs
 TAFT STETTINIUS & HOLLISTER LLP                Art & SoulWorks LLC and Carolyne
 65 East State Street, Suite 1000               Corneliuson
 Columbus, Ohio 43215
 Phone: (614) 221-2838
 Fax: (614) 221-2007
 rsmoot@taftlaw.com

 Counsel for Plaintiff and Counter-Defendants
 Art Akiane LLC, Akiane Art Gallery, LLC and
 Akiane Kramarik


 /s/ Michael P. Baniak_____________
 Michael L. Hahn
 Michael P. Baniak
 LITCHFIELD CAVO LLP
 303 W. Madison Street, Suite 300
 Chicago, Illinois 60606
 Phone: (312)-781-6569
 Hahn@LitchfieldCavo.com
 Baniak@LitchfieldCavo.com

 Counsel for Defendants Carpentree LLC and
 Virginia Hobson
